Citation Nr: 9915026	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-13 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for left knee 
osteochondritis dissecans, currently rated at 20 percent.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1996 to March 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which granted service connection for 
left knee osteochondritis dissecans and assigned a 10 percent 
disability evaluation.  A subsequent rating decision 
increased the evaluation to 20 percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left knee osteochondritis dissecans is 
productive of moderate impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
left knee osteochondritis dissecans has not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.55, 4.56, 4.71a, Diagnostic Code 5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the veteran 
filed a Notice of Disagreement to the initial May 1998 rating 
decision.  Therefore, it is an original claim placed in 
appellate status by a Notice of Disagreement taking exception 
with the initial rating award.  Accordingly, the claim must 
be deemed well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), and VA has a duty to assist the 
veteran in the development of facts pertinent to that claim.  
See Fenderson v. West, No. 96-947, slip op. at 21 (U.S. 
Vet.App. Jan. 20, 1999) (applying duty to assist under 
38 U.S.C.A. § 5107(a) to initial rating claims); cf. Caffrey 
v. Brown, 6 Vet.App. 377, 381 (1994) (increased ratings 
claims).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present.  Fenderson, slip op. 
at 19-21, citing Goss v. Brown, 9 Vet.App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet.App. 88, 98 (1996); Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (1998) 
(ratings to be assigned in the light of the whole recorded 
history).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1998). Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1998).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1998).

The veteran's service medical records establish that the 
veteran injured his knee in March 1997 while on active duty 
and that he was subsequently diagnosed during medical board 
proceedings with osteochondritis, dissecans lesion 
inferolateral aspect, left patella.

VA outpatient records from June 1998 indicate that the 
veteran complained of grinding, popping, giving out, locking, 
and constant pain of the left knee at an initial physical 
therapy evaluation.  He stated that walking stairs, sitting, 
and squatting aggravated the pain.  Objective findings 
included painful extension and flexion, with extension 
decreased by 15 degrees, decreased medial glide and tilted 
lateral, varus stress, positive Lachman's and McMurray's 
signs, and tenderness along the patellar tendon and 
infrapatellar knee pad.  The assessment was chondromalacia 
patella.  Later in the month, the veteran reported no knee 
pain and his gait was observed as normal.  The following 
week, the veteran complained of grinding under the kneecap 
and pain while on stairs.  Range of motion for extension was 
decreased by 20 degrees.

In July 1998, the veteran complained of grinding, popping, 
and sticking of the kneecap while walking.  However, pain was 
only occasional and he could walk one to two miles daily.  
Objective findings included painful extension and flexion, 
with extension decreased by 10 degrees, decreased medial 
glide and tilted lateral, varus stress, positive Lachman's 
and McMurray's signs, and tenderness along the patellar 
tendon and infrapatellar knee pad.  A VA Hospital report from 
October 1998 disclosed that the veteran underwent a left knee 
arthroscopic debridement of osteochondritis dissecans 
patellar lesion.

At a VA examination in July 1998, the veteran related a 
history of hyperextending his left knee while playing 
basketball in service in March 1997.  In May 1998, his knee 
gave out on him and he presently complained of occasional 
locking and constant giving way of the knee, with constant 
pain.  Objective findings included mild effusion to the left 
knee, lateral aspect of the patella, extension to 0 degrees 
and flexion to 125 degrees with pain.  Drawer, Lachman's, and 
McMurray's signs were all negative.  The x-ray report showed 
bony densities along the posterior patella and the final 
diagnosis was osteochondritis dissecans.

The veteran's left knee disability has been awarded a 20 
percent evaluation by analogy to 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (1998).  Under the rating schedule, 
malunion of the tibia and fibula is rated at 20 percent when 
it is characterized by moderate knee or ankle disability.  
For an increased rating to 30 percent, there must be marked 
knee or ankle disability.  An evaluation of 40 percent is 
warranted when there is nonunion of the tibia and fibula, 
with loose motion, requiring brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (1998).

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10, and 4.40 (1998), as well as range of motion, tenderness 
of the knee, and complaints of chronic pain, the Board finds 
that the veteran's left knee disability is productive of 
moderate impairment, but of no more than moderate impairment.  
In particular, the veteran's knee has exhibited at most a 
moderate limitation of motion.  Objective findings of pain 
and tenderness of the knee have been made; however they have 
not been shown to cause more than moderate functional loss.  
In fact, the veteran has stated that he only occasionally 
takes nonprescription pain medication and that he does not 
use a knee brace.  Moreover, he appears to be relatively 
active and to be able to carry on activities of daily life.

Higher evaluations for knee disabilities are provided for 
under alternative Diagnostic Codes.  However, there is no 
evidence of ankylosis of the left knee at a favorable angle 
in full extension, or in slight flexion between zero and 110 
degrees (the criteria for a 30 percent evaluation under 
Diagnostic Code 5256); limitation of flexion to 15 degrees 
(the criteria for a 30 percent evaluation under Diagnostic 
Code 5260); limitation of extension to 20 degrees (the 
criteria for a 30 percent evaluation under Diagnostic Code 
5261) or severe recurrent subluxation or lateral instability 
(the criteria for a 30 percent evaluation under Diagnostic 
Code 5257).  Accordingly, the Board finds that there is no 
basis for a higher evaluation for the veteran's left knee 
disability, and the preponderance of the evidence is 
therefore against his claim.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
left knee disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(1998) are not met.  See Bagwell v. Brown, 9 Vet.App. 337 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).



ORDER

An evaluation in excess of 20 percent for left knee 
osteochondritis dissecans is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

